Title: To Thomas Jefferson from John Dickinson, 22 January 1807
From: Dickinson, John
To: Jefferson, Thomas


                        
                            My very dear Friend,
                            Wilmingtonthe 22d. of the first Month 1807—
                        
                        I should be unworthy of thy kind Attentions, if I was not truly grateful for them.
                        The details mentioned in thy Letter of the 13th, point to Objects of high Importance indeed: Yet, I cannot
                            forbear entertaining a Hope, that thy Knowledge and Love of Country, will apply some Remedy to the threatening Evils.
                        The discontents occasioned by the administration of Justice, in our Forms, Principles, and Language, with the
                            Concomitants of enormous Expeince and greedy Corruption, must be deeply seated: But—may they not admit of Alleviations.
                        In so novel a state of Things, some novel Institutions must be adopted to meet the Mischief Face to Face.
                        Might not a vast Number of Lawsuits be prevented by a Legislative act, establishing a possession of Lands or
                            Tenements for ten or fifteen Years, as a good Title against the whole World?
                        Would it be improper to appoint Officers with competent salaries, whose Duty it should be, to aid such persons
                            as do not understand our Language in their Controversies? Thus extending the Advantages of the “Patroni” among the antient
                            Romans.
                        Would it not be better, to let all the Evidence offered by the parties go to a Jury, and thus become Subject
                            to their Valuation, with such observation as the Court may make, than to reject Evidence merely because it is not the best
                            of which the Nature of the Case is capable?
                        Should not the Judges be directed, to order every Error and Mistake in pleadings and other judicial
                            proceedings, to be in any period of the Action amended, so that every Cause shall be determined on the Facts and Merits
                            thereof by a full Exposition of them, and thus substantial Justice be rendered?
                        Would it not lend greatly to the quieting of real property, to establish all sales heretofore made by Tenants
                            in Tail to bona fide purchasers? And also to enable Tenants in Tail in future, to convey their Estates by Deeds as well as
                            by Common Recoveries?
                        Should not every Defendant—perhaps also every Plaintiff—be permitted, without employing a Lawyer or any
                            Formality of pleading, to bring forward on Trial all such proofs as he deems to be material?
                        These Notes relate in part to points, which, from a Recollection of occurrences in practice while I was at the
                            Bar, I know to be “Apica Juris”, in Instances innumerable destructive to the Life of Justice.
                        My Mind is powerfully impressed with a Conviction, that a few pages of Legislation dedicated to provisions
                            for preventing Lawsuits, and for repressing the Evils of Rapacity and Chicanery, would, with a most salutary Energy,
                            promote the Happiness of the people.
                        It will be a large step in Advance, to persuade the French Inhabitants, that We affectionately regard them as
                            Fellow citizens, and earnestly desire their best Welfare.
                        The entitling the Territory to become a state is a most desirable Event.    Yet, a great and sudden Addition to
                            the Population, by the Introduction of armed settlers at the national Expeinces, must be a very alarming Measure to our
                            Neighbours; and probably would some a countervailing Measure on their part.
                        The persons who would be attracted by a small Bounty of Land, would, in all Likelihood, be of that Class who
                            are more inclined to roving than to settling.
                        Such Acquistions may be Inducements to make temporary stops in their Migration: But, it is apprehended, that
                            the chief Value in their View would be, that thereby they would be enabled to explore new Regions.
                        Their Military Servise to the Union would be, it is thought, at best desultory and infirm, and their Fidelity
                            doubtful, considering the Temptations to which they might be exposed.
                        A general Militia well trained and provided, seems to be essential not only to the Welfare, but to the
                            Independence of these States.
                        In such a situation of affairs as the present, how eminently dangerous is civil Dissension!
                        The persevering Hatred of the Federalists afflict Me, whenever I think of it. It is ominous.
                        If such a Temper can be cherished and supported in the Youth of our Commonwealth, and under such an
                            Administration, and in so much prosperity, as We have for several Years enjoyed, what peace can We look for, when future
                            Circumstances shall hold out to unprincipled ambition stronger Temptations to Fraud and Violence.
                        History has been a favorite study with Me; and I can with Truth declare, that in all its pages I have never
                            met with such an Instance of embittered and unprovoked Hostility.
                        Yet, in Defiance of all this Rage, thy Country loves thee, acknowledges thy Integrity, and reposes a
                            Confidence in thy experienced Abilities.
                        At the same Time, thou must be conscious of the purity of thy Intentions, and will, I hope, remember the
                            faithful and important services thou hast rendered to these states and to the Interests of Humanity.
                        These are sources of Consolation, of which I wish thee largely to partake.
                        I sympathize with thee in thy Labors and Difficulties; and am not surprized at thy looking towards a place of
                            Retirement and Repose: But—I cannot without the deepest Regret contemplate such a Removal, at so early a period as the
                            Termination of two Years.
                        That the Sovereign of the Universe may bless thy Efforts, for fulfilling the arduous Duties of thy high
                            station, to the people of this Land and to thyself, is the daily Prayer of thy very affectionate Friend
                        
                            John Dickinson
                            
                        
                    